                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 HOPE HENTON-PLATT                      :
      Plaintiff,                        :
                                        :         No. 3:17-CV-1690 (VLB)
       v.                               :
                                        :
 UNITED TECHNOLOGIES                    :         October 30, 2018
 CORPORATION, PRATT &                   :
 WHITNEY DIVISION                       :
      Defendant.                        :
                                        :
                                        :

                 MEMORANDUM OF DECISION DISMISSING CASE

      Plaintiff alleges that Defendant United Technologies Corporation, Pratt &

Whitney Division discriminated against Plaintiff in violation of Title VII of the Civil

Rights Act, 42 U.S.C. § 2000, et seq. [Dkt. 17 (Amended Complaint)]. Plaintiff's

attorney filed a motion to withdraw on July 20, 2018, citing her upcoming

retirement.   [Dkt. 29].    The Court granted the motion, allowing Plaintiff until

September 1, 2018 to find new counsel. [Dkt. 30]. Plaintiff filed a motion for

extension of time to find an attorney on July 23, 2018, which the Court granted.

[Dkt. 32]. Plaintiff represents that she does not wish to proceed pro se, but that

she filed a pro se appearance in order to receive court filings. [Dkt. 37]. On October

17, 2018, Defendants requested a discovery dispute conference, informing the

court that Plaintiff represented to Defendant that she planned to find new counsel

by the third week in November. [Dkt. 36, Exhibit C]. Defendant alleges that Plaintiff

fails to comply with her discovery obligations, in spite of Defendant’s serving

written discovery requests on Plaintiff in May of 2018. [Dkt. 36, at 2]. Plaintiff then
filed a Motion for Extension of time until mid-February to obtain an attorney. [Dkt.

37].

       “If the plaintiff fails to prosecute or to comply with these rules or a court

order, a defendant may move to dismiss the action or any claim against it.” Fed.

R. Civ. P. 41(b). Trial courts may also dismiss cases for failure to prosecute sua

sponte. Martens v. Thomann, 273 F.3d 159, 179 (2d. Cir. 2001). Mindful of the

months of delay Plaintiff’s failure to prosecute has caused, balancing plaintiff’s

right to an opportunity for a day in court with the need to alleviate court calendar

congestion, and considering prejudice to the defendant that may result from

further delay, the Court finds that dismissal without prejudice is the appropriate

remedy. See U.S. ex rel. Drake v. Norden Systems, Inc., 375 F.3d 248, 254 (2d. Cir.

2004) (listing factors district courts must examine when dismissing for failure to

prosecute).

       For the foregoing reasons, the Court dismisses the case, sua sponte,

without prejudice and without costs or fees to either party. Plaintiff may move to

re-open the case on or before February 28, 2019 once she secures representation

and is ready to proceed. This deadline may be extended for good cause under D.

Conn. Local R. 7(b).


                                              IT IS SO ORDERED

                                             __________/s/____________

                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: October 30, 2018.
